Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
DETAILED ACTION
Claims 5, 7-8, 10, 12-13 and 18-20 are currently pending.
Claims 5, 7-8, 10, 12-13 and 18-20 are rejected.
Claims 5 and 10 are independent claims.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 5, 7-8, 10, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Kitazoe et al. (US 2009/0163211 A1), hereinafter Kitazoe in view of Mingzeng Dai et al. (US 2019/0230621 A1), hereinafter Dai.
For claim 5, Kitazoe teaches a method for requesting a radio resource control (RRC) connection by a user equipment (UE) in a wireless communication system, the method comprising: 
generating a message for an RRC connection request (Kitazoe, Figs. 13, and paragraph 86  teach A UE may generate an RRC message on a CCCH for random access (block 1312). The UE may generate a MAC SDU comprising the RRC message (block 1314). The UE may generate a MAC sub-header comprising a reserved LCID to indicate the RRC message being sent on the CCCH (block 1316). The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320). Paragraph 80 teach the RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. See also Fig. 8A); 
generating a medium access control protocol data unit (MAC PDU) which comprises (i) a header including a logical channel identity (LCID) and (ii) the generated message (Kitazoe, Figs. 13, and paragraph 86  teach A UE may generate an RRC message on a CCCH for random access (block 1312). The UE may generate a MAC SDU comprising the RRC message (block 1314). The UE may generate a MAC sub-header comprising a reserved LCID to indicate the RRC message being sent on the CCCH (block 1316). The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320). See also Fig. 8A and paragraph 80.); and 
 	transmitting the generated MAC PDU to a base station (Kitazoe, Figs. 13, step 1318 and paragraph 86 teach The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320).).
	Dai further teaches wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network (Dai, Fig. 1 step 102 and paragraphs108-109 teach The UE determines a core network entity to which the paging message belongs in a plurality of core network entities serving the UE. Fig. 4 and paragraph 136 further teaches LCID determines which core network the message sent associated with.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network taught in Dai wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network [Dai: paragraph 154].
For claim 7, Kitazoe and Dai further teach the method of claim 5, wherein the type of the core network is determined according to a non-access stratum (NAS) type of the UE by which the RRC connection request is triggered (Kitazoe, Figs. 1-4 and paragraph 136 teach Because the base station may send the NAS message to the UE by using different logical channels, when receiving the NAS message, the UE first needs to determine a logical channel entity sending the NAS message, where the logical channel entity is identified by an LCID, and determines, based on a prestored mapping relationship between the logical channel and a core network entity, the core network entity that corresponds to the logical channel and to which the NAS message belongs. For example, for RRC used to send an EPC NAS message, the base station may send the RRC by adding the RRC to an SRB 1, and for RRC used to send an NG-Core NAS message, may send the RRC by adding the RRC to an SRB 2. After receiving the RRC message, the UE can determine, based on the mapping relationship between the logical channel and the core network entity, the core network entity to which the NAS message belongs. For example, when the base station configures the SRB 1, a dedicated LCID is allocated. When receiving the configuration, the UE establishes an entity corresponding to the SRB 1. When the base station sends the radio signaling bearer, an RRC layer generates the message, and delivers the message to a corresponding underlying entity. After receiving the message, a MAC entity fills the LCID into a MAC layer sub-header. When a MAC layer corresponding to the UE receives the LCD, the UE determines that the RRC message is the SRB 1. After identifying the type of the NAS message, an RRC layer of the UE delivers the NAS message to a corresponding NAS entity.).
For claim 8, Kitazoe and Dai further teach the method of claim 7, wherein the NAS type is any one of 4G-NAS and 5G-NAS (Kitazoe, Figs. 1- 4 and paragraph 119 teach EPC NAS and NG-Core NAS).
For claim 10, Kitazoe teaches a user equipment (UE) for requesting a radio resource control (RRC) connection in a wireless communication system (Kitazoe, Fig. 14, item 120), the UE comprising: 
a memory(Kitazoe, Fig. 14, item 1442); 
a transceiver(Kitazoe, Fig. 14, item 1434); 
a processor (Kitazoe, Fig. 14, item 1440) to connect the memory and the transceiver, wherein the processor is configured to: 
 	generate a message for an RRC connection request (Kitazoe, Figs. 13, and paragraph 86  teach A UE may generate an RRC message on a CCCH for random access (block 1312). The UE may generate a MAC SDU comprising the RRC message (block 1314). The UE may generate a MAC sub-header comprising a reserved LCID to indicate the RRC message being sent on the CCCH (block 1316). The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320). Paragraph 80 teach the RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. See also Fig. 8A); 
generate a medium access control protocol data unit (MAC PDU) which comprises (i) a header including a logical channel identity (LCID) and (ii) the generated message (Kitazoe, Figs. 13, and paragraph 86  teach A UE may generate an RRC message on a CCCH for random access (block 1312). The UE may generate a MAC SDU comprising the RRC message (block 1314). The UE may generate a MAC sub-header comprising a reserved LCID to indicate the RRC message being sent on the CCCH (block 1316). The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320). See also Fig. 8A and paragraph 80.); and 
 	transmit the generated MAC PDU to a base station (Kitazoe, Figs. 13, step 1318 and paragraph 86 teach The UE may generate a MAC PDU comprising the MAC sub-header and the MAC SDU (block 1318). The UE may send the MAC PDU for random access (block 1320).).
	Dai further teaches wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network (Dai, Fig. 1 step 102 and paragraphs108-109 teach The UE determines a core network entity to which the paging message belongs in a plurality of core network entities serving the UE. Fig. 4 and paragraph 136 further teaches LCID determines which core network the message sent associated with.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network taught in Dai wherein the LCID informs that a type of a core network associated with the generated message is (i) a first core network and/or (ii) a second core network which is installed later than the first core network [Dai: paragraph 154].
For claim 12, Kitazoe and Dai further teach the UE of claim 10, wherein the type of the core network is determined according to a non-access stratum (NAS) type of the UE by which the RRC connection request is triggered (Kitazoe, Figs. 1-4 and paragraph 136 teach Because the base station may send the NAS message to the UE by using different logical channels, when receiving the NAS message, the UE first needs to determine a logical channel entity sending the NAS message, where the logical channel entity is identified by an LCID, and determines, based on a prestored mapping relationship between the logical channel and a core network entity, the core network entity that corresponds to the logical channel and to which the NAS message belongs. For example, for RRC used to send an EPC NAS message, the base station may send the RRC by adding the RRC to an SRB 1, and for RRC used to send an NG-Core NAS message, may send the RRC by adding the RRC to an SRB 2. After receiving the RRC message, the UE can determine, based on the mapping relationship between the logical channel and the core network entity, the core network entity to which the NAS message belongs. For example, when the base station configures the SRB 1, a dedicated LCID is allocated. When receiving the configuration, the UE establishes an entity corresponding to the SRB 1. When the base station sends the radio signaling bearer, an RRC layer generates the message, and delivers the message to a corresponding underlying entity. After receiving the message, a MAC entity fills the LCID into a MAC layer sub-header. When a MAC layer corresponding to the UE receives the LCD, the UE determines that the RRC message is the SRB 1. After identifying the type of the NAS message, an RRC layer of the UE delivers the NAS message to a corresponding NAS entity.).
For claim 13, Kitazoe and Dai further teach the UE of claim 12, wherein the NAS type is any one of 4G-NAS and 5G-NAS (Kitazoe, Figs. 1- 4 and paragraph 119 teach EPC NAS and NG-Core NAS).
For claim 18, Kitazoe and Dai further teach the UE of claim 10, wherein the first core network is a 4G-evolved packet core (EPC), and wherein the second core network is a 5G-core network (CN) (Kitazoe, Fig. and paragraph teach (Kitazoe, Figs. 1- 4 and paragraphs 6,119 teach two core networks (EPC and NG-Core).).
For claim 19, Kitazoe and Dai further teach the method of claim 5, wherein the first core network is a 4G-evolved packet core (EPC), and wherein the second core network is a 5G-core network (CN) (Kitazoe, Fig. and paragraph teach (Kitazoe, Figs. 1- 4 and paragraphs 6,119 teach two core networks (EPC and NG-Core).).
For claim 20, Kitazoe and Dai further teach the method of claim 5, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Kitazoe, Fig.1 teaches a wireless communication system comprising UEs and eNBs).

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/           Primary Examiner, Art Unit 2412